Citation Nr: 0827952	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of L1 prior to January 6, 2005, and 
to an evaluation in excess of 40 percent from January 6, 
2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
a cervical strain with radiculopathy prior to January 6, 
2005, and to an evaluation in excess of 10 percent from 
January 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from September 1983 
to September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's request 
for a rating in excess of 20 percent for his service-
connected lumbar spine disability, and denied the veteran's 
request for a rating in excess of 20 percent for his service-
connected cervical spine disability.  

In his substantive appeal (VA Form 9) dated in January 2004 
the veteran requested a hearing before a member of the Board 
at a local VA office (Travel Board Hearing).

In a rating decision dated in February 2005 the RO increased 
the rating for the veteran's service-connected lumbar spine 
disability from 20 percent to 40 percent effective January 6, 
2005.  In that same decision the RO decreased the rating for 
the veteran's service-connected cervical spine disability 
from 20 percent to 10 percent effective January 6, 2005.

In September 2005 the veteran was duly scheduled for a Travel 
Board hearing but did not appear.  He did, however, provide 
good cause for failing to appear for his scheduled hearing.  
He was accordingly rescheduled for a hearing to be held in 
January 2006, but again failed to appear.  The case was 
subsequently referred to the Board for appellate review.  In 
January 2007 the Board found that good cause had been 
provided for the veteran's failure to keep his scheduled 
Travel Board hearing, and remanded the case for rescheduling 
of a Board hearing.  The veteran was then scheduled to appear 
for a Travel Board hearing in February 2008 but again failed 
to appear, this time because of an injury to his foot.  He 
was consequently re-scheduled for a Travel Board hearing to 
be held May 20, 2008.  Unfortunately, he missed this 
appointment too.  In subsequent correspondence to VA dated in 
May 2008 he advised that he was unable to report for his 
scheduled hearing "due to an automobile breakdown."  He 
went on to state that he was "very anxious to have the 
opportunity to participate in the hearing," and requested 
that he be re-scheduled for said.

To the extent that a motion for a new hearing setting forth 
good cause for the failure to appear for a scheduled hearing 
has been presented, the Board grants the veteran's motion to 
reschedule him for another Travel Board hearing.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the veteran for a Travel Board 
Hearing and provide adequate notice to the 
veteran of said in accordance with 
38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

